Filed 12/15/20 E.M. v. Superior Court CA6
                       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Juvenile court, rule 8.1115(a), prohibits juvenile courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       SIXTH APPELLATE DISTRICT


 E.M.,                                                                H048474
                                                                     (Santa Clara County Super. Ct.
             Petitioner,                                              Nos. 18JD025359, 18JD025360)

             v.

 THE SUPERIOR COURT OF SANTA
 CLARA COUNTY,

       Respondent;
 __________________________________
 SANTA CLARA COUNTY
 DEPARTMENT OF FAMILY AND
 CHILDREN’S SERVICES,

             Real Party in Interest.
         E.M. is the mother of E.L., who is a dependent of the Santa Clara County Juvenile
Court. She has filed a petition for extraordinary writ and requested a stay of a Welfare
and Institutions Code section 366.261 hearing pursuant to California Rules of Court, rule
8.452.2 Mother asserts the juvenile court erred when it terminated reunification services
and set a permanency hearing, because she was not afforded reasonable reunification


         1
             All further unspecified statutory references are to the Welfare and Institutions
Code.
         2
        Mother has a pending appeal in this court in case number H048482 challenging
the juvenile court’s order denying relative placement of E.L. with paternal grandparents.
Appellate counsel filed a letter brief on December 7, 2020 pursuant to In re Phoenix H
(2009) 47 Cal.4th 835, stating that she found no arguable issues on appeal.
services after the statewide stay-at-home order resulting from the COVID-19 pandemic
went into effect in March 2020. For the reasons set forth below, we deny Mother’s writ
petition and her request for a stay.
                      I. STATEMENT OF THE FACTS AND CASE
       In May 2019, Mother and her infant, E.L., both tested positive for
methamphetamine at the child’s birth. The Santa Clara County Department of Family
and Children’s Services (Department) was notified and contacted Mother. E.L. was
taken into protective custody and placed in a foster home.
       The Department filed a petition pursuant to section 300, subdivisions (b)(1) and (j)
on May 29, 2019, alleging that E.L. suffered serious harm as a result of Mother’s failure
to protect E.L., and her inability to provide regular care for E.L. due to mental illness or
substance abuse. The petition also alleged that Mother was on probation until 2021 for a
drug-related conviction and had not complied with conditions. Finally, the petition
alleged that E.L.’s three half siblings had been abused or neglected due to Mother’s drug
use and chronic homelessness.
       Mother had experienced severe trauma as both a child and an adult. She was a
victim of childhood sexual abuse and human trafficking. She was a victim of serious
domestic violence as an adult, suffering a broken arm at the hands of her partner. Mother
had been diagnosed with anxiety and post-traumatic stress disorder.
       The jurisdiction/disposition hearing was held on August 21, 2019. The juvenile
court found the allegations in the Department’s petition true, and that E.L. came within
its jurisdiction under section 300, subdivisions (b) and (j). The juvenile court placed E.L.
into protective custody, and ordered family reunification services for both parents.3
Mother was ordered to complete a case plan that included parenting classes, random
weekly drug testing, attendance at twelve-step meetings two times per week, substance

       3
         E.L.’s father does not challenge the Juvenile Court’s decision to terminate
reunification services.

                                              2
abuse treatment, and therapy to address mental health issues associated with her
childhood trauma. The juvenile court also ordered that Mother have at least two
supervised visits with E.L. per week.
       A. November 19, 2019 Interim Review Hearing
       At the interim review hearing, the social worker reported that except for
consistently visiting with E.L., Mother had not participated in her case plan. She had not
attended Parent Orientation or the Celebrating Families parenting classes, which had been
scheduled on June 17 and June 24, 2019. Mother had not submitted to any drug tests and
admitted that she had recently used methamphetamine. Mother said she was going to
Narcotics Anonymous (NA) meetings two to three times a week, but had not given the
social worker any meeting slips to prove that she had attended. Mother reported that she
had been going to therapy but had not given the social worker the therapist’s contact
information.
       B. February 11, 2020 Six-Month Review
       In the six-month review report, the Department recommended that services for
Mother be terminated and that the court set a section 366.26 hearing. Mother had not
attended Parent Orientation, and had not attended Celebrating Families. Mother was not
submitting to drug tests. Mother told the social worker that she went to three NA
meetings but had not provided proof. Mother was accepted into a residential drug
treatment program on November 26, 2019, but left after one day. Mother was attending
therapy once every one to two weeks. Mother did not keep scheduled appointments and
instead, she dropped in to her therapist’s office randomly. Mother had attended all of her
visits with E.L. and, according to the visitation supervisor, had behaved appropriately.
       Mother did not agree that services should be terminated, and requested a contested
hearing, which was set for April 13 and 15, 2020.




                                             3
       Due to the COVID-19 global pandemic, on March 4, 2020, Governor Gavin
Newsom declared that California was in a state of emergency4 and issued a subsequent
stay-at-home order on March 19, 2020.5 The Judicial Council of California issued
Emergency Rule 6(c)(6) on April 6, 2020, authorizing continuances for juvenile
dependency hearings due to the pandemic.6
       The contested hearing was first continued to May 29, 2020, and then to July 8,
2020. Due to the passage of time, the matter was set for a twelve-month review shortly
thereafter on July 17, 2020.
       The juvenile court set the matter for a combined six/twelve-month contested
hearing on August 24 and 25, 2020.
       C. May 29, 2020 Addendum Report
       In preparation for the May 29, 2020 contested hearing, the Department prepared
an addendum report and changed its recommendation, asking instead that Mother receive
reunification services for an additional six months.
       In the addendum report, the social worker explained why the Department had
changed its recommendation to continue reunification services: “Services have been
limited during the shelter-in-place order and classes/services have only been recently
resuming through online sessions. The mother has stated that she has had phone
problems and connection issues and that she has not be[en] able to attend visits regularly

       4
         Executive Department State of California Proclamation of a State of Emergency
 [as of December 14, 2020], archived at .
       5
         Executive Department State of California Executive Order N-33-20
 [as of December 14, 2020], archived at
.
       6
         Judicial Council of California Amendments to the California Rules of Court
 [as
of December 14, 2020], archived at .


                                             4
because of these problems. Although the parents have made no progress in their case
plan, and more importantly, do not appear to have made any behavioral changes to
alleviate the concerns that brought the family to the Court’s attention, the unprecedented
Shelter in Place/COVID 19 has resulted in an impact to the parents’ reunification
services. Therefore, it is respectfully recommended that, the parents be granted an
additional six months of Reunification Services.”
       The Department scheduled video visits between Mother and E.L. for three times
per week beginning at the end of March.7 Mother attended video visits sporadically,
telling the social worker at times that her phone charger was not working, her phone had
died, and that she was unable to connect to calls. The Department was unable to reach
Mother from March 20 through March 31, 2020 because Mother had changed her contact
information without informing her social worker. In-person visits began again on May 6,
2020. E.L. developed a fever around May 14, 2020, which required in-person visits to
stop temporarily while the child was in a two-week quarantine. Mother was able to start
in-person visits again on June 3, 2020.
       Mother attended therapy two times between January and March 2020. The
therapist called Mother to check-in in March 2020, and Mother told the therapist that she
was not good at talking on the phone, after which, Mother no longer responded to the
therapist’s calls or text messages.
       D. July 17, 2020 Twelve-Month Review Report
       In the twelve-month review report, the Department recommended that
reunification services be terminated. The report stated that the social worker made efforts
to help Mother with her case plan by scheduling video visits and updated referrals to


       7
        The Department filed a request for judicial notice of the juvenile court’s
temporary emergency orders modifying visitation to a video format in light of the
COVID-19 pandemic. The orders were made on March 19, April 13, April 30, May 29
and July 15, 2020. The request for judicial notice is granted.

                                             5
online parenting classes. The social worker also reached out to Mother frequently by
phone and text; however, Mother did not respond to the social worker’s attempts to
contact her. The social worker was unable to leave Mother voicemail messages because
her mailbox was often full. Mother also did not respond to the social worker’s text
messages. When the social worker was able to reach Mother, she asked Mother if she
needed anything to help her with her services, and Mother did not respond. In July 2020,
the social worker asked Mother if she had problems with her internet. Mother told the
social worker to contact to her attorney because she did not feel comfortable speaking to
the social worker.
       Mother failed to participate in her case plan. She did not attend the online
Celebrating Families class in mid-July. After drug testing resumed in June 2020, Mother
did not submit to any tests. Mother had not provided the social worker with proof of
attendance at any twelve-step meetings.
       Mother texted the social worker at times to express her wishes and concerns but
did not request further assistance with accessing reunification services. After a visit with
E.L. in June 2020, Mother complained to her social worker that the visitation supervisor
was dressed provocatively to expose herself to Father. Mother also called the social
worker to complain about the foster mother’s care of E.L.
       Mother’s probation officer for her drug case told the social worker he was
requesting a violation of probation because Mother had not responded to him since
January 2020.
       E. August 24, 2020 combined Six/Twelve-Month Contested Hearing
       On August 24, 2020, the juvenile court held a combined six/twelve-month
contested hearing. The Department recommended that reunification services be
terminated and requested that the court set a section 366.26 hearing. Mother argued that
the Department had not provided her with reasonable reunification services.



                                             6
       The sole witness at the hearing was the assigned social worker, Kathy Dinh. Dinh
testified that Mother had made minimal progress with her case plan. She stated that
Mother did not attend the online Celebrating Families class that began in July 2020.
Mother had not submitted to any drug tests or shown proof of attendance at any twelve-
step meetings.
       Regarding communication with Mother, Dinh stated that Mother reached out to
advocate for her own interests when she wanted to but did not respond to Dinh’s calls or
text messages about her case plan. Mother contacted Dinh to complain about the attire of
the visitation supervisor and E.L.’s care from foster mother; however, Mother did not
answer the phone when Dinh called, nor did she respond to Dinh’s text messages. Dinh
testified that Mother’s phone number changed three times throughout the reunification
period. Dinh was unable to reach Mother for about two weeks each time the number
changed.
       Dinh testified that Mother was consistent with in-person visits prior to the stay-at-
home order in March 2020. In-person visitation was suspended for seven weeks from
March 17 to May 6, 2020, during which Mother was offered video visits. Mother was
not as consistent with these visits, telling the social worker that she was having difficulty
with her phone. Dinh stated that in April 2020, Mother said she could not connect for her
video visit with E.L. through Zoom. Dinh changed the visit platform from Zoom to
Skype, which worked for Mother. During a May 2020 visit, Mother complained to the
visitation supervisor about her phone. Dinh testified that she did not know of any other
problems Mother was having with her phone for visits or using it for access to the
internet. Dinh did not tell Mother about the free phone program available to low-income
Santa Clara County residents.
       Mother did not inform Dinh that she could not access services remotely. In July
2020, Mother mentioned internet access to Dinh. In response, Dinh asked her what
problems she was having accessing the internet. Mother responded that she was not

                                              7
comfortable talking to Dinh and that Dinh should contact Mother’s attorney. Mother then
hung up the phone. After that conversation, Dinh e-mailed Mother information about
low-cost internet services.
       Dinh testified that Mother did not continue attending therapy once sessions
became virtual. Mother’s therapist was able to continue therapy via telephone or video,
but Mother did not respond when he attempted to reach her. Mother’s therapist
eventually closed the case due to lack of contact. As a result, Dinh provided Mother
referrals for new therapists. Mother did not obtain a new therapist.
       In conclusion, Dinh opined that COVID-19 did not disrupt Mother’s services
because she was not participating in services before the pandemic.
       Mother did not testify at the contested hearing.
       F. September 3, 2020 Juvenile Court Order
       Following the contested six/twelve-month hearing, the juvenile court terminated
reunification services and set a section 366.26 selection and implementation hearing for
December 17, 2020. The juvenile court found that there would be a substantial risk of
harm if E.L. were to be returned to either parent, because neither Mother nor Father had
made substantial progress in addressing the substance abuse issues that led E.L. to be
removed from their care.
       The juvenile court also found that reasonable reunification services were provided
to both parents. The juvenile court stated that Mother was offered services to address
drug abuse, but Mother did not submit to drug testing at any time during the reunification
period, nor did she participate in drug treatment. The juvenile court noted that Mother
was given the opportunity to attend remote therapy when the stay-at-home order was in
place, but she chose not to participate or attend remote sessions.
       Regarding phone issues and internet access, the juvenile court found that Mother’s
lack of participation in services was not due to technology issues; rather, Mother failed to
participle by choice. Mother was able to use her phone to attend video visits with E.L.

                                             8
and to contact the social worker when she wanted to. The social worker attempted to
address any internet issues Mother might be having, but Mother would not tell the social
worker what the issues were. The juvenile court concluded that Mother did not take
advantage of the help the Department offered her.
       On November 13, 2020, Mother filed a petition for extraordinary writ and a
request to stay the section 366.26 hearing scheduled for December 17, 2020.
                                      II. DISCUSSION
       Mother argues that the juvenile court should have continued the case rather than
set the section 366.26 hearing, because she was not provided reasonable reunification
services. Mother asserts services were inadequate because the Department did not ensure
she had sufficient internet and phone access to participate in her services, which were
only available online due to the COVID-19 pandemic.
       A. Standard of Review
       On appeal, we consider the sufficiency of the evidence to support the juvenile
court’s order. (Kevin R. v. Superior Court (2010) 191 Cal.App.4th 676, 688.)
“ ‘In reviewing the reasonableness of the services provided, this juvenile court must view
the evidence in a light most favorable to the [Department]. We must indulge in all
legitimate and reasonable inferences to uphold the [juvenile court’s findings]. If there is
substantial evidence supporting the judgment, our duty ends and the judgment must not
be disturbed.’ ” (In re Monica C. (1995) 31 Cal.App.4th 296, 306.) “We have no power
to judge the effect or value of the evidence, to weigh the evidence, to consider the
credibility of witnesses or to resolve conflicts in the evidence or the reasonable inferences
which may be drawn from that evidence.” (In re Casey D. (1999) 70 Cal.App.4th 38, 52-
53.)
       B. Reunification Services
       In a case involving the removal of children under the age of three from their
parents’ custody, section 366.21, subdivision (e)(3) authorizes the juvenile court to set a

                                             9
permanency hearing if it finds by clear and convincing evidence that the parents failed to
participate regularly and make substantive progress in a juvenile court-ordered treatment
plan. (§ 366.21, subd. (e)(3).) “Reasonable” reunification services are dependent on the
needs of the family, but generally, services are adequate if: (1) the case plan identifies
the problems leading to the loss of custody; (2) the offered services are designed to
remedy those problems; and (3) the agency maintains reasonable contact with the parent
and makes reasonable efforts to assist that parent in areas in which compliance proves
difficult. (In re Riva M. (1991) 235 Cal.App.3d 403, 414.) The reasonableness and
adequacy of a department’s reunification services are determined by the circumstance of
each case. (Robin V. v. Superior Court (1995) 33 Cal.App.4th 1158, 1164.) “The
standard is not whether the services provided were the best that might be provided in an
ideal world, but whether the services were reasonable under the circumstances.” (In re
Misako R. (1991) 2 Cal.App.4th 538, 547 (Misako R.).) We consider the case plan
offered to Mother under this standard.
      C. Services Before the COVID-19 Pandemic
       Beginning in May 2019, when E.L. was placed in protective custody prior to the
COVID-19 pandemic, the Department made diligent efforts to provide Mother with many
services to address her substance abuse, including drug testing and treatment, as well as
information about support groups and access to a residential drug treatment program.
Mother did not avail herself of the services offered. The Department gave Mother
information about how to participate in drug testing, however, Mother did not submit to
any weekly drug tests during the entire reunification period. Although Mother called the
drug testing line five times following the interim review hearing in November 2019, to
see if she was required to test, she never submitted to any tests. The Department also
provided Mother with a list of twelve-step meetings. Mother told the social worker in
October 2019 that she was attending the meetings twice a week; however, as of late
January 2020, Mother had not provided any meeting slips as proof of attendance. The

                                             10
Department referred Mother to a residential treatment program after conducting a drug
abuse assessment. Mother entered the residential program in November 2019 but left
after one day.
       In addition to the services to help Mother with her substance abuse, the
Department offered Mother opportunities to help her improve her parenting skills and
address her mental health issues, including parenting classes, and individual therapy.
Mother did not attend the Celebrating Families parenting class in July 2019, October
2019, or January 2020. Mother was participating in therapy sporadically. In October
2019, Mother told her social worker that she had not seen her therapist for the past three
weeks. Mother’s therapist told the social worker that Mother was making some progress,
but she did not attend her scheduled appointments and would drop in unannounced every
one or two weeks. During the period between January and March 2020, Mother attended
therapy two times. Following March 2020, Mother did not respond to her therapist’s
attempt to contact her, and her case was closed for lack of participation.
       Mother was most successful in her reunification plan by regularly attending her
twice-weekly in-person visits with E.L., and behaving appropriately during the visits.
        D. Service During the COVID-19 Pandemic
       Due in large part to the limited availability of services in the early part of the
statewide stay-at-home order, the Department changed its recommendation in late May
2020 and asked that reunification services be continued. Mother argues the Department
failed to provide reasonable services following the stay-at-home order because the
Department did not ensure that she had adequate internet access, did not provide adequate
therapy sessions, and did not provide adequate visitation with E.L.
                 1. Internet Access
       Mother argues that once remote services began, the Department did not ensure that
she had access to the internet to participate in the services. She asserts the Department
should have informed her of the availability of county resources for internet access such

                                              11
as a technology room reserved for internet use at the Department, and the possibility of
receiving a free phone from the county. Citing similarities between cases where parents
are located outside the county and not offered local services, Mother asserts it was
unreasonable to refer her to internet-based remote services and make no effort to ensure
that she had access to adequate internet. (See In re Taylor J. (2014) 223
Cal.App.4th1446; In re T.W. (2017) 9 Cal.App.5th 339 [unreasonable for department not
to provide an out-of-county parent with services where the parent is located].)
       Mother’s argument that the Department failed to ensure that she had adequate
internet access to participate in her services is refuted by the record. Despite the social
worker’s attempts to contact her, Mother was often nonresponsive, failing to answer the
phone or respond to text messages. Mother did not answer the social worker’s specific
question of whether she needed anything. In July 2020, Mother mentioned the internet to
the social worker, and when the social worker asked Mother what issues she was having,
Mother told the social worker she did not feel comfortable talking to her, referred her to
Mother’s attorney, and hung up the phone. Following this conversation, the social
worker sent mother information about low-cost internet access.
       It is notable that although Mother did not respond to the social worker’s attempts
to discuss the case plan with her, she was able to contact the social worker when she
wished. For example, Mother contacted the social worker when she was concerned about
the foster mother’s care of E.L. and when she was unhappy with the clothing the
visitation supervisor wore to visits. In addition, Mother was receiving calls and text
messages, since she would respond to the social worker’s efforts to contact her about
visits with E.L.
       The record is clear that Mother was able to successfully communicate her
concerns to the social worker when those concerns were important to her. The record is
also clear that when the social worker inquired about Mother’s internet access, Mother
refused to answer and hung up the phone. Parents cannot sit by and fail to notify the

                                             12
department of a potential inadequacy in the reunification plan, and later complain that the
services offered to them were inadequate. (N.M. v. Superior Court (2016) 5 Cal.App.5th
796, 808 (N.M.) [mother’s argument that she was not provided reasonable mental health
services was refuted by her delay in raising the issue until the eighteen-month hearing].)
              2. Therapy
       Mother argues that after March 2020, the Department did not provide adequate
services to address her mental health needs because it did not find her a therapist who
would meet with her in-person during the pandemic.
       Because of her severe trauma history, including being a victim of childhood sexual
abuse, human trafficking, and serious domestic violence as an adult, as well her diagnosis
of anxiety and post-traumatic stress disorder, Mother argues that treatment of her mental
health required in-person therapy. Mother argues it was not reasonable to expect her to
participate in remote therapy sessions.
       While it is arguable that in-person therapy is preferable to remote meetings, there
is no evidence in the record that in-person therapy was available during the stay-at-home
order. Although Mother told her therapist that she did not feel comfortable talking on the
phone, she did not tell him or the social worker that she would only attend therapy if it
was in-person. Instead, she ignored her therapist when he attempted to reach out to her
many times following the stay-at-home order in March 2020. As is the case with internet
access, Mother had the opportunity to inform the social worker that she wished to attend
in-person rather than remote therapy, but she failed to do so. (See, N.M., supra, 5
Cal.App.5th at p. 808.)
              3. Video Visitation
       Mother argues that she was not provided reasonable services because her visitation
with E.L. was limited during the pandemic. Citing In re Julie M. (1999) 69 Cal.App.4th
41, 49, Mother argues: “[a]n obvious prerequisite to family reunification is regular visits
between the noncustodial parent or parents and the dependent children ‘as frequent[ly] as

                                             13
possible, consistent with the well-being of the minor.’ ” Mother asserts services are
unreasonable when visitation is limited without evidence that the parent is jeopardizing
the child’s safety, because the chance of reunification is significantly reduced. (Tracy J.
v. Superior Court (2012) 202 Cal.App.4th 1415, 1427.)
       Here, prior to the stay-at-home order in March 2020, Mother had in-person visits
with E.L. two times a week. Because of the pandemic, Mother did not have in-person
visits for nine weeks. In-person visits were first suspended from March 17 to May 6,
2020. The second time in-person visits were suspended was from May 18 to June 3,
2020, because E.L. developed a fever and was required to quarantine for 14 days.
       When the stay-at-home orders went into effect in March 2020, the Department
acted immediately to transition visits to a video format. Mother’s visitation was
increased to three times a week. The Department made diligent efforts to ensure that
Mother was able to participate in the video visits, at one point changing the visit platform
from Zoom to Skype, and so that Mother could successfully connect. Mother only
participated in the video visits sporadically.
       Without question, video visits are not the ideal tool to maintain or promote a bond
between an infant and parent. However, under the circumstances of this case where
Mother had nearly a year of in-person visits and nine weeks of video visits when they
were absolutely necessary, the visitation offered by the Department was reasonable if not
optimal. (See Misako R., supra, 2 Cal.App.4th at p. 547 [the standard is whether services
were reasonable under the circumstances].)
       E. Conclusion
       After reviewing the entire record, we find there is substantial evidence to support
the juvenile court’s conclusion that reasonable reunification services were provided to
Mother both before and during the COVID-19 pandemic. The Department identified
substance abuse as the reason Mother lost custody of her children and offered Mother



                                                 14
services that were designed to remedy her substance abuse problems, including access to
residential drug treatment and therapy to address her mental health.
       The COVID-19 pandemic created serious challenges in providing reunification
services for Mother; however, it is clear the Department made diligent efforts to find
remote options. During the stay-at-home order, Mother was offered modified services
including referrals to online parenting classes and twelve-step meetings, drug testing,
virtual therapy sessions and an increased video visits. Although less than ideal, the
services in this case were reasonable under the circumstance of the COVID-19 pandemic.
(See Misako R., supra, 2 Cal.App.4th at p. 547.)
       To be clear, our conclusion that the remote services were reasonable is specific to
and dependent on the facts of this case; we do not mean to say that remote services are
reasonable in all juvenile dependency proceedings. We are particularly mindful of the
limitations of video visitation between an infant and mother. But here, it is clear that
Mother’s failure to participate in services during the pandemic was due to her own
unwillingness to participate, rather than a lack of access to a phone or the internet.
       We find the juvenile court did not err when it concluded that the Department
provided Mother with reasonable services, terminated those services and set the section
366.26 hearing.
                                    III. DISPOSITION
       The petition for extraordinary writ is denied. The request for a temporary stay of
the section 366.26 hearing is also denied. Our decision is immediately final as to this
court. (Cal. Rules of Court, rules 8.452(i), 8.490(b)(2).)




                                             15
                           _______________________________
                           Greenwood, P.J.




WE CONCUR:




_________________________________
Grover, J.




________________________________
 Danner, J.




E.M. v. Superior Court
No. H048474